Citation Nr: 0822079	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  91-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right eye iritis, 
as secondary to service-connected arthropathy of the lumbar 
spine.  

2.  Whether the veteran has basic eligibility for vocational 
rehabilitation training, to include entitlement to an 
extension beyond the basic period of eligibility for pursuing 
a program of vocational rehabilitation under the terms and 
conditions of Chapter 31, Title 38, United States Code.  

3.  Entitlement to an annual clothing allowance.  

4.  Entitlement to service connection for a dental disability 
for VA compensation purposes.  

5.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer, claimed as due to exposure to herbicides.  

7.  Entitlement to service connection for residuals of a 
hernia.  

8.  Entitlement to a higher initial rating for asbestosis, 
rated as 30 percent disabling since September 22, 1997 and 60 
percent disabling since November 16, 2005.  

9.  Entitlement to a rating in excess of 10 percent for tinea 
cruris and tinea pedis.  

10.  Entitlement to a rating in excess of 30 percent for cold 
injury residuals, left foot.  

11.  Entitlement to a rating in excess of 30 percent for cold 
injury residuals, right foot.  

12.  Entitlement to an increased rating for arthropathy of 
the lumbar spine, rated as 20 percent disabling prior to 
March 23, 2007, and 40 percent disabling since March 23, 
2007.  

13.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from March 
1953 to May 1955, and in the U.S. Navy from February 1973 to 
October 1975 and from October 1975 to October 1979.  He also 
served on periods of active duty for training from September 
1970 to January 1971 and from January 1972 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1998, February 2000, November 2002, 
November 2003, and January 2006 decisions rendered by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In the June 1998 decision, the RO denied service connection 
for right eye iritis as secondary to service-connected 
arthropathy of the lumbosacral spine.  In a separate June 
1998 decision, the RO denied the claim for vocational 
rehabilitation benefits.  In the February 2000 decision, the 
RO denied entitlement to an annual clothing allowance.  In 
the November 2002 decision, the RO denied service connection 
for a dental disability and diabetes mellitus.  In the 
November 2003 decision, the RO granted service connection and 
assigned an initial 30 percent rating for asbestosis.  
Finally, in the January 2006 decision, the RO denied service 
connection for prostate cancer, residuals of a hernia, and 
denied claims for increased rating for tinea cruris and tinea 
pedis, residuals of frostbite, arthropathy of the lumbar 
spine, and entitlement to a TDIU.  

The appellant testified during a hearing before the 
undersigned at the RO in August 2007.  A transcript of the 
proceeding is of record.  During the August 2007 hearing, the 
appellant and his representative agreed that the issues for 
the Board's consideration are those as specified on the on 
the title page above.  

In November 2007, the Board received additional evidence from 
the veteran.  The evidence is not new and is duplicative of 
evidence of record.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for prostate cancer, service connection for 
residuals of a hernia, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The issue of eligibility for vocational 
rehabilitation under Chapter 31 is inextricably intertwined 
with the issue of entitlement to a TDIU, and is deferred 
pending resolution of that issue.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, right 
eye iritis is caused by service-connected arthropathy of the 
lumbosacral spine.  

2.  The VA Chief Medical Director or his designee certified 
that the physician-prescribed medications for service-
connected disabilities do not cause irreparable damage to the 
appellant's outer garments.  An orthopedic appliance used for 
service-connected low back disability is not shown to wear or 
tear the appellant's clothing.  

3.  A Forced Vital Capacity (FVC) of 50 to 64 percent 
predicted, or; a Diffusion Capacity of the Lungs for Carbon 
Monoxide by Single Breadth Method (DLCO (SB)) of 40 to 55 
percent predicted are not shown for the period September 
22,1997 to November 16, 2005.  

4.  A Forced Vital Capacity (FVC) of less than 50 percent 
predicted, or; a Diffusion Capacity of the Lungs for Carbon 
Monoxide by Single Breath Method (DLCO (SB)) of less than 40 
percent predicted are not shown since November 16, 2005.  Cor 
pulmonale and pulmonary hypertension are not shown, nor does 
asbestosis require the use of outpatient oxygen therapy.  

5.  Tinea cruris and tinea pedis does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, and systemic therapy has not been prescribed.  

6.  Cold weather residuals of the left foot are manifested by 
numbness, cold sensitivity, changes in skin color, 
onychomycosis of nails, and osteoarthritis.  Separate 
evaluations for cold weather residuals are not warranted as 
they are used to support the assignment of the 30 percent 
disability rating.  

7.  Cold weather residuals of the right foot are manifested 
by numbness, cold sensitivity, changes in skin color, 
onychomycosis of nails, and osteoarthritis.  Separate 
evaluations for cold weather residuals are not warranted as 
they are used to support the assignment of the 30 percent 
disability rating.  

8.  Prior to March 23, 2007, arthropathy of the lumbar spine 
has been characterized by flexion of the lumbar spine to 40 
degrees, favorable ankylosis at 10-15 degrees, and no 
persuasive evidence of incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.

9.  Since March 23, 2007, arthropathy of the lumbar spine has 
been characterized by flexion limited to 20 degrees, without 
favorable or unfavorable ankylosis of the lumbar spine, and 
no persuasive evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  




CONCLUSIONS OF LAW

1.  Right eye iritis is proximately due to or the result of 
service-connected arthropathy of the lumbosacral spine.  38 
U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. § 3.310 (2007).

2.  The criteria for entitlement to an annual clothing 
allowance are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.810 (2007).  

3.  The criteria for an initial evaluation in excess of 30 
percent for residuals of asbestosis for the period September 
22, 1997 to November 16, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6833 
(2007).

4.  The criteria for an initial evaluation in excess of 60 
percent for residuals of asbestosis since November 16, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6833 (2007).  

5.  The criteria for a rating in excess of 10 percent for 
tinea pedis and cruris have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806-7813 (2007).

6.  The criteria for a rating in excess of 30 percent for 
cold weather residuals of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7122 (2007).  

7.  The criteria for a rating in excess of 30 percent for 
cold weather residuals of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7122 (2007).  

8.  The criteria for an evaluation in excess of 20 percent 
prior to March 23, 2007, and in excess of 40 percent since 
March 23, 2007, for arthropathy of the lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

Recently, in January 2008, the United States Court of Appeals 
for Veterans Claims (Veterans Court) issued a decision in 
which it specified its interpretation of notice VA must 
provide a veteran in an increased rating claim to assure 
compliance with the provisions of 38 U.S.C. § 5103(a).  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veterans Court stated that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores, 22 Vet. App. at 43.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in several letters of record, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  In a 
July 2002 letter, he was advised of the information and 
evidence necessary to substantiate the claim for service 
connection for a dental disability and for diabetes mellitus.  
In an October 2004 letter, he was advised of the information 
and evidence necessary to support the claim for an annual 
clothing allowance.  Another letter in October 2004 letter 
addressed claims for increased ratings for frostbite, 
diabetes mellitus, an eye condition, and TDIU.  A March 2005 
letter provided information concerning claims based upon 
exposure to herbicides.  

These letters informed the veteran of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letters 
advised the veteran of the evidence it had received in 
connection with the claims.   

With respect to the claims for higher initial evaluation for 
service-connected asbestosis, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify for this issue has been 
satisfied.  Id.  

With respect to the claims for increased ratings for the 
service-connected tinea cruris, tinea pedis, cold weather 
residuals to the feet and arthropathy of the lumbar spine, 
the October 2004 letter informed him that the evidence must 
show that the claimed disorders had become worse, and he was 
advised that he could submit evidence showing the claimed 
disorders had increased in severity.  He was informed that he 
could submit his own statement to this effect, and that the 
statement should address his symptoms, their frequency and 
severity.  In addition, he was advised that he could submit 
medical evidence, including the "statement from your doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests."   In effect, the correspondence advised his that 
relevant evidence included that tending to show all aspects 
of disablement.  

Even assuming, however, that the October 2004 notice letter 
did not properly advise the veteran as to the effect of the 
worsening on his employment and daily life, the Board finds 
that the veteran has demonstrated actual notice of the need 
for evidence showing such an effect.  In this regard, the 
record shows that in statements made during the numerous VA 
examinations the veteran discussed the impact of the 
disabilities on his employment and daily life.  Similarly, 
during the hearing, his representative asked and the veteran 
addressed specific questions concerning the severity of the 
disability, i.e., percentage of body affected by the service-
connected skin condition, and the effects of the disabilities 
on activities of daily living.  Moreover, the record in this 
case is voluminous and includes both lay and medical 
evidence.  After reviewing the totality of the record, to 
include the veteran's submissions of evidence as well as the 
RO's readjudications of the claims by way of Supplemental 
Statements of the Case, the Board does not find that the 
essential fairness of the adjudication has in any way been 
compromised.  Consequently, the Board finds that any 
prejudice flowing from the failure of the October 2004 
correspondence to provide such notice has been rebutted.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and 38 U.S.C. A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the veteran was 
afforded numerous VA examinations, as discussed in greater 
detail below.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




II.  Legal Criteria for Service connection Claims  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In addition, for certain chronic diseases, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within one year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310(a). This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen v. Brown, 7 
Vet. App. 439 (1995) for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service- connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

III.  Right Eye Iritis

Initially, the Board has outlined below the procedural and 
evidentiary history of the right eye claim in order to 
clarify its status on appeal.  

In a March 1981 decision, the RO denied service connection 
for iritis.  The RO found no evidence of iritis during 
service, and no current evidence of a right eye disability 
manifested by iritis.  The veteran did not initiate a timely 
appeal of this decision.  

In January 1986, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for right eye iritis.  The RO found no evidence 
showing chronic iritis.  

In December 1989, the RO again denied reopening the veteran's 
claim.  The veteran appealed the decision to the Board.  In 
December 1991, the Board determined that additional 
development was warranted and remanded the claim to the RO.  
The Board noted that a service medical record in August 1979 
revealed a diagnostic impression of Marie-Strumpell disease, 
a type of arthritis (ankylosing spondylitis) that involves 
both the cervical and lumbar spine.  The Board also noted an 
association, found in a medical treatise, between anklyosing 
spondylitis and uveitis, a form of iritis.  

A VA general medical examination in March 1992 yielded a 
pertinent diagnosis of ankylosing spondylitis.  

During a VA examination in May 1992, the veteran complained 
of a history of recurrent iritis.  The ophthalmologic 
examination noted that he had anklyosing spondylosis.  
Following a physical examination, the pertinent diagnoses 
were myopia, glaucoma, and history of iritis secondary to 
anklyosing spondylitis.  The examiner noted that while there 
was no permanent damage, the veteran was at risk for 
recurrent episodes.  

VA returned the examination as inadequate as it failed to 
address the cervical spine, provide definitive diagnoses of 
the back and neck, or answer the question as to whether the 
veteran had ankylosing spondylitis.  

He underwent another examination in June 1993.  X-ray and 
physical examination revealed degenerative disc disease of 
the cervical spine and degenerative disc disease of the 
lumbar spine.  There was no fusion of ankylosis appreciated 
that would be consistent with a diagnosis of anklyosing 
spondylitis.  

Thereafter, in December 1994, the Board issued a decision 
denying reopening the claim.  The veteran appealed the 
decision to the United States Court of Veterans Appeals 
(hereinafter "Court") (now referred to as the United States 
Court of Appeals for Veterans Claims).  In July 1996, the 
Court vacated the Board's decision denying reopening the 
claim.  The Court noted that there was evidence of record 
linking iritis to the veteran's service-connected arthropathy 
of the lumbosacral spine.  The Court noted that the claim for 
iritis as secondary to service-connected arthropathy "is a 
new claim, not a claim to reopen."  As the Board did not 
consider the possible connection between the veteran's 
service-connected arthropathy, the Court remanded the claim 
for initial adjudication.  

In January 1997, the Board remanded the issue of service 
connection for iritis of the right eye as secondary to 
lumbosacral arthropathy.  The Board directed the RO to 
schedule the veteran for a VA examination for purposes of 
obtaining an opinion as to whether the service-connected 
arthropathy of the lumbosacral spine caused or worsened any 
right eye iritis.  

A VA eye examination, conducted in January 1998, revealed 
myopic astigmatism/presbyopia in both eyes, glaucoma, a 
choroidal nevus in the right eye, and recurrent iritis in 
both eyes, by history only.  The examiner noted that the 
iritis was "possibly related to his history of lumbosacral 
arthropathy," and reasoned that uveitis was quite common for 
this type of rheumatologic disorder.  He later opined that 
the history of recurrent iritis "was likely to be related to 
this arthropathy."  

In August 2000, and following a review of the veteran's 
claims file, a VA examiner opined that the veteran had 
osteoarthritis but did not have generalized arthritis.  No 
mention was made of any eye condition.  

A VA examination in January 2004 revealed x-ray evidence of 
degenerative disc disease with facet joint arthritis of the 
lumbar spine with L1 radiculopathy.  No reference was made to 
any symptoms of the right eye.  

During a VA contract examination in November 2004, there were 
no complaints of clinical findings of iritis or a right eye 
disorder.  With respect to the low back condition, there was 
ankylosis at about 10-15 degrees.  Additionally, there were 
degenerative changes and nerve root involvement.  

In October 2005, the veteran was treated for keratitis of the 
left eye.  

VA outpatient treatment records in 2006 and 2007 show a 
diagnosis of uveitis by history only.  They show current 
treatment for primary open-angle glaucoma and dry eyes.  

During the August 2007 hearing, the veteran attributed an eye 
condition to an injury in service in 1953.  He reported that 
he continually sought treatment for the eye condition.  

As is clear from the history below, the Court has directed 
that the Board consider the question of whether there is a 
relationship between the veteran's service-connected low back 
disability and a right eye disability manifested by iritis.  
The Board acknowledges that there is evidence both for and 
against the claim.  The outpatient treatment records show 
infrequent visits for a right eye condition manifested by 
iritis.  They primarily refer to a history of the disorder 
and treatment for glaucoma.  In addition, while it was 
initially suspected that the veteran had ankylosing 
spondylitis, subsequent x-ray examinations in June 1993 and 
October 2004 did not show ankylosing spondylitis.  

Nevertheless, there is favorable evidence in support of the 
claim.  While iritis was not chronically shown during the 
multi-year history of the appeal, it was shown subsequent to 
the filing of the claim.  Hence there is evidence of a right 
eye disability.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007); (The requirement that there be a current disability 
is satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.)  There is also competent 
evidence demonstrating a relationship between service-
connected arthropathy of the lumbosacral spine and iritis.  
In this respect, while the VA examination in January 1998 
initially proffered a speculative opinion, in concluding his 
report he stated that it was "likely" that iritis was 
related to lumbar arthropathy.  

Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that the criteria for service connection on a 
secondary basis have been met.  

IV.  Annual Clothing Allowance

In June 1999, the veteran filed a claim seeking entitlement 
to an annual clothing allowance.  He filed his claim on a VA 
Form 21-8678.  Such Form notified the veteran of what 
evidence he needed to submit to meet the criteria for an 
award of an annual clothing allowance.  

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefore, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
See 38 U.S.C.A. § 1162 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.810(a) (2007).  

In this matter, on his application in June 1999 the veteran 
alleged that use of a back brace for his service-connected 
back disability, as well as use of multiple prescribed creams 
and ointments used to treat service-connected skin 
disabilities qualified him for an annual clothing allowance.  
Submitted with the application were VA outpatient treatment 
records showing that the veteran was prescribed clotrimazole 
cream, bacitracin ointment, hydrocortisone cream, ammonium 
lactate lotion, aquaphor ointment, moisturizing lotion, witch 
hazel, and zinc oxide ointment.  He also submitted a receipt 
for some unspecified clothing items.  

The RO, in turn, forwarded this information to the VA 
outpatient clinic.  Based on its review of the information, 
VA clinic personnel determined that the records did not 
establish that the service-connected disabilities required 
use of a prosthetic or orthopedic appliance which tends to 
wear out clothing or that, because of a service-connected 
skin condition, medication caused irreparable damage to his 
outer garments.  

The veteran testified that his garments stained in his arm 
pits, between his legs and groin area, and on the belly and 
underside of shirts.  He also stated that his underpants and 
pants wore out in the groin area.  

The Board has reviewed the evidence of record pertaining to 
this claim, but unfortunately finds that the eligibility 
criteria for an annual clothing allowance have not been met.  
First, the Board acknowledges that the veteran is prescribed 
numerous creams and ointments for treatment of various skin 
conditions.  To the extent that the veteran is claiming a 
clothing allowance for wear and tear to undergarments, 
however, the statute only allows for payment of an annual 
clothing allowance for outer garments when damaged through 
use of medication.  See Shortbear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

The record does show that the veteran wears an orthopedic 
back brace for his low back disability, but there is no 
evidence of record showing that such tends to wear or tear 
clothing.  

Moreover, the eligibility criteria require that a VA 
physician, private physician, or the Chief Medical Director 
disclose that the orthopedic appliance or the prescribed 
medicines cause damage to clothing.  Here, the veteran's 
claim was forwarded for review by a designee of the Chief 
Medical Director, but he determined that the criteria were 
not satisfied.  

The Board therefore concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
annual clothing allowance.  The claim is therefore denied.  

V.  Service Connection for a Dental Disability

Initially, it must be noted that the veteran is seeking 
compensation for a dental condition.  In the November 2002 
rating decision on appeal, he was specifically advised that 
any claim for dental treatment for eligibility purposes would 
be reviewed by the Dental Clinic at the VA Medical Center in 
Loma Linda, California.  There is no indication in the record 
that the veteran has appealed a determination by VA with 
respect to eligibility for VA or outpatient dental treatment.  

With respect to the veteran's claim for dental benefits, it 
is noted that dental disabilities are treated differently 
than medical disabilities in the VA benefits system.  See 38 
C.F.R. § 3.381.  As provided by VA regulations, treatable 
carious teeth, and replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
considered to be disabling conditions, but may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding that a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

The veteran contends that he received a tooth extraction 
during service in 1974, while serving in Guam.  He alleges 
that he has had continuous problems with various dental 
conditions ever since such time.  During his August 2007 
hearing, the veteran testified that he did not sustain any 
specific injuries to his mouth, but could not be certain 
whether he bumped his mouth during service aboard a naval 
vessel.  The Board notes that VA's General Counsel has held 
that merely to have had dental extractions during service is 
not tantamount to dental "trauma", because trauma of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5- 97 (January 22, 1997).  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c); Smith 
v. West, 11 Vet. App. 134 (1998).  

There is also no allegation or evidence that the veteran has 
a dental condition due to a combat wound.  Nor is there 
evidence or detailed allegation of dental trauma.  38 C.F.R. 
§ 3.381(b).  While there is an extensive record of current 
dental treatment, the record does not indicate that the 
veteran currently exhibits any potentially compensable dental 
disability, such as osteomyelitis or osteoradionecrosis of 
the maxilla or mandible; loss of the mandible, maxilla, 
ramus, or coronoid process; loss of the hard palate, not 
replaceable by prosthesis; nonunion of the mandible; limited 
motion of the temporomandibular articulation; or loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible, which was incurred in service.  See 38 C.F.R. §§ 
3.381, 4.150.  Under these circumstances, service connection 
for a dental disability for VA compensation purposes is not 
warranted.  

VI.  Service Connection for Diabetes Mellitus 

The veteran appeals a November 2002 rating decision that in 
pertinent part denied a claim for service connection for 
diabetes mellitus.  He alleges that diabetes mellitus is due 
to exposure to herbicides during service.  

Specifically, on his December 2000 claim, he alleged working 
in defoliated areas while serving in Diego Garcia in 1973.  
In a statement submitted in May 2006, he alleged that he 
passed through both Vietnam and Thailand in March 1973.  
During his testimony in August 2007, he alleged that the 
plane in which he was traveling stopped in Vietnam en route 
to Diego Garcia.  In other statements, he alleges exposure to 
herbicides while serving in Guam.  

In addition to the legal criteria for service connection 
noted above, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  The United States Court of Appeals for the 
Federal Circuit has held, however, that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The Board has reviewed the evidence of record but does not 
find persuasive evidence of exposure to herbicides.  First, 
although the veteran alleges that he "passed through" 
Vietnam, there is no indication in the veteran's service 
personnel records that he passed through or stopped in 
Vietnam on his way to Diego Garcia or Guam.  He is not in 
receipt of a Vietnam Service Medal or other medal that might 
indicate duty or visitation to Vietnam.  Moreover, due to 
fact that Diego Garcia is not geographically located anywhere 
near Vietnam, the veteran's explanation that he "passed 
through" Vietnam is not credible.  Thus, the Board finds 
that Vietnam service is not shown, and the veteran may not be 
presumed to be exposed to herbicides on the basis of § 3.307.  

The Department of Defense has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the Demilitarized Zone (DMZ), including a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to North of the "civilian control line."  The veteran did 
serve in Korea, however it was during a time period in the 
early 1950's prior to the time when herbicides were used in 
Korea.  

The Board has also considered the veteran's allegation that 
he was exposed to herbicides in Guam or in Diego Garcia.  
However, other than the veteran's unsubstantiated 
allegations, there is no convincing evidence showing that 
herbicides were present at those locations, or that the 
veteran was exposed to herbicides.  

Thus, there is no convincing evidence showing exposure to 
herbicides.  The Board has reviewed the medical and lay 
evidence of record with respect to the claim for diabetes 
mellitus.  The Board finds, however, no competent evidence 
that the veteran had diabetes mellitus or symptoms or 
diabetes mellitus during service, or current evidence of 
diabetes mellitus.  The veteran's service medical records do 
not show treatment for diabetes, nor do the post-service 
records show continuity of symptomatology for diabetes 
mellitus or symptoms of diabetes.  While the veteran has 
alleged current treatment for diabetes mellitus through VA, 
VA outpatient treatment records reveal that while the 
veteran's fasting glucose was monitored, he did not meet the 
criteria for a diagnosis of diabetes mellitus.  The Board 
notes that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for diabetes mellitus must be 
denied.  

VII.  Initial Rating for Asbestosis

In a November 2003 decision, the RO granted service 
connection for asbestosis and assigned an initial 30 percent 
disability rating.  The disability rating was made effective 
September 22, 1997, the day the RO received the veteran's 
initial claim for service connection.  During the pendency of 
the appeal, the RO assigned a 60 percent rating, effective 
since November 16, 2005.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Asbestosis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6833, which provides the rating criteria interstitial 
lung disease and asbestosis.  It provides for a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) of 75 to 80 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating is warranted for FVC of 65 to 
74 percent predicted, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.  

Upon review of the evidence of record, the Board finds that 
an initial rating in excess of 30 percent for the period from 
September 22, 1997 to November 16, 2005, is not warranted.  
In this respect, no reportable data was available following a 
January 1998 VA examination due to poor effort on the 
veteran's behalf.  Similarly, no meaningful pulmonary 
function test scores were recorded during a VA contract 
examination in November 2004, again due to the veteran's poor 
effort.  

The veteran showed good effort during a pulmonary function 
study in October 1999.  Testing yielded a post-bronchodilator 
FVC of 86.1 percent of predicted value and a DLCO-SB of 73.8 
percent of predicted value.  These results, however, would 
equate to a 10 percent rating under Diagnostic Code 6833 and 
would not permit the assignment a rating higher than the 30 
percent disability rating assigned.  

During a VA examination in May 2000, post-bronchodilator 
testing revealed a FVC of 75 percent of predicted value.  The 
veteran was again noted to show poor effort, for which the 
examiner noted "reduces [the] value of this test."  The FVC 
result would equate to a 10 percent rating and would not 
permit the assignment a rating higher than the 30 percent 
disability rating assigned.  

Based upon these results and upon other evidence of record, 
an initial rating in excess of 30 percent for the period from 
September 22, 1997 to November 16, 2005 is not warranted.  

The record shows that the veteran underwent DLCO testing on 
November 16, 2005.  Results of the study revealed pre-
bronchodilator lung diffusion of 49 percent of predicted 
value.  The examiner noted that the diffusing capacity was 
not corrected for the patient's hemoglobin.  These results 
correlate to the 60 percent rating assigned.  

There is no competent evidence, however, to suggest that the 
criteria for a rating in excess of 60 percent for asbestosis 
are met.  There is no showing that the veteran has FVC of 
less than 50 percent of predicted value, or; DLCO (SB) of 
less than 40 percent of predicted.  There are no exercise 
capacity studies of record, no evidence of cor pulmonale or 
pulmonary hypertension, nor evidence showing that the veteran 
is required to use outpatient oxygen therapy.  Rather, it is 
significant to note that pulmonary function testing in March 
2007, revealed post-bronchodilator FVC of 82 percent of 
predicted value.  The FVC score would correspond to a 10 
percent rating under Diagnostic Code 6833.  The Board will 
not undertake to disturb the 60 percent evaluation currently 
in effect but notes this evidence to highlight the fact that 
the criteria for an evaluation in excess of 60 percent have 
not been met.  

In making this determination, the Board notes that it took 
into account the applicability of "staged" ratings pursuant 
to Fenderson, 12 Vet. App. 119 (1999).  However, a thorough 
review of the evidence does not reflect any distinctive 
periods where the veteran met or nearly approximated the 
criteria for rating(s) in excess of those currently assigned.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, extra-schedular ratings may be assigned where the 
schedular criteria are inadequate and there are exceptional 
factors such as the need for frequent hospitalization or 
marked interference with employment.  38 C.F.R. § 3.321(a) 
(2007).  There is no showing that the veteran's service-
connected asbestosis presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VIII.  Evaluation of Tinea Cruris and Tinea Pedis

In October 1979, the veteran filed a claim for service 
connection for a skin condition of the groin area.  In March 
1981, service connection was established for tinea cruris and 
tinea pedis.  A September 1981 rating decision assigned a 10 
percent evaluation and clarified that the skin condition was 
confined to the underarms, genitalia, and anus.  A new claim 
for an increased rating was received in February 2005.  

Tinea cruris and tinea pedia are rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118 (2006), Diagnostic 
Code 7813-7806.  Diagnostic Code 7813 pertains to 
dermatophytosis or tinea and is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  Under Diagnostic 
Code 7806, a 10 percent evaluation is warranted where the 
skin disability affects at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent of the 
exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past twelve-month period.  A 30 percent evaluation 
requires that the skin disability affect 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past twelve-month period.  A 60 percent rating requires more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy during the past twelve-month period.  Diagnostic Code 
7806.  

Upon review of the evidence of record, the Board finds that 
the criteria for a 30 percent evaluation or higher are not 
approximated.  Initially, the competent medical evidence of 
record shows that tinea cruris and tinea pedis are confined 
to the underarms, groin, and feet.  This was noted on VA 
contract examinations in November 2004, while VA examination 
in April 2004 and a VA contract examination in March 2007 
only described a skin condition of the groin and feet.  

In terms of the scope of the disability, the examiner in 
March 2007 estimated that the skin condition affected 0 
percent of the exposed areas, and less than 1 percent of the 
entire body.  The VA examiner in April 2004 noted that it 
affected 10 percent of the feet and 8 percent of the groin.  
In neither case was it shown to affect 20 to 40 percent of 
the entire body or of the exposed areas affected.  As such, a 
30 percent rating or higher is not warranted on the basis of 
area of exposure on the body.  

As noted, a higher rating is also possible depending upon the 
type of treatment required to treat the condition.  The VA 
examiner in April 2004 noted that the skin condition was 
treated with topical creams and powders but did not require 
use of corticosteroids or immunomodulators.  In addition, VA 
outpatient treatment records confirm that the condition is 
treated with various creams and powders.  For example, VA 
outpatient treatment records in 2005 show treatment for the 
skin condition with capsaicin, clotrimazole, hydrophilic 
ointment, and moisturizing lotion.  VA outpatient treatment 
records in 2007 show the addition of nystatin, hydrocortisone 
cream, and lamisil cream.  In sum, however, they do not show 
that the disability requires systemic therapy.  

Accordingly, for the entire appeal period in question, the 
Board finds that the criteria for an evaluation in excess of 
10 percent is not met.  

Finally, there is no showing that the veteran's service-
connected tinea cruris and tinea pedis presents such an 
exceptional or unusual disability picture so as to warrant 
the referral of the claim for the assignment of a higher 
evaluation on an extra-schedular basis.  

IX.  Evaluation of Cold Injury Residuals of the Feet

The veteran appeals a January 2006 rating decision that 
denied a disability rating in excess of 30 percent for cold 
injury residuals of the feet.  

The veteran's cold injury residuals of the feet have been 
separately evaluated as 30 percent disabling under Diagnostic 
Code 7122, 38 C.F.R. § 4.104.  

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
Separate evaluations are warranted for amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Id., Note 1.  Separate 
evaluations are also warranted for other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Id.  

In this matter, the veteran is already in receipt of the 
maximum disability rating for the cold weather injury 
residuals.  Thus, the question is whether there are 
separately compensable evaluations for other residual 
disabilities of the cold weather injury or whether referral 
is warranted for consideration of an extra-schedular rating.  

The Board has reviewed the evidence of record, but finds that 
evaluations in excess of 30 percent are not warranted.  The 
30 percent disability evaluations were assigned following a 
May 2004 VA examination.  Specifically, the evaluations were 
assigned based upon subjective and objective evidence showing 
pain on walking, decreased sensation to the extremities, 
discoloration, onychomycosis, osteoarthritis, sensitivity to 
cold exposure and sparse hair growth.  

The more recent evidence of record shows that the bilateral 
foot condition continues to be manifested by numbness, 
hypersensitivity, and pain that is treated with Tylenol.  
While there is evidence of Raynaud's syndrome and muscle 
atrophy, these symptoms are used to support the evaluation 
assigned under Diagnostic Code 7122.  Hence, a higher 
schedular rating is not warranted.  

The Board has also considered whether referral for 
consideration of an extra-schedular rating is warranted.  As 
previously noted, to accord justice in the exceptional case, 
where the schedular criteria are found to be inadequate, VA's 
Under Secretary for Benefits or Director of Compensation and 
Pension is authorized to approve an extraschedular rating.  
Here, however, the disabilities are not shown to result in 
hospitalization, or present an exceptional or unusual 
disability picture.  Hence, referral for consideration of an 
extra-schedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007). 

X.  Evaluation of Arthropathy of the Lumbar Spine

A 20 percent evaluation for the veteran's service-connected 
low back disability has been in effect since October 13, 
1979.  In February 2005, the veteran filed a claim seeking an 
increased rating for the service-connected back disability.  
In January 13, 2006, rating decision, the RO denied an 
evaluation in excess of 20 percent for arthropathy of the 
lumbar spine.  During the pendency of the appeal, the RO 
assigned a 40 percent rating for the lumbar spine disability.  
The 40 percent rating was made effective March 23, 2007.  
Hence, the Board has characterized the issue on the title 
page to reflect the different ratings on appeal.  

In addition to the law and regulations noted above, as it 
pertains to musculoskeletal disabilities, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The service-connected disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 provides 
that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for an assignment of a 20 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Evaluations of 60 to 100 percent are given for 
unfavorable ankylosis of the entire thoracolumbar spine or 
entire spine, respectively.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula includes consideration of symptoms of 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in various prescribed additional 
limitations.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (5).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

The notes following Diagnostic Code 5243 define an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The Board has reviewed the evidence of record.  For the 
period prior to March 23, 2007, the veteran's low back 
disability was not manifested by symptoms comparable to the 
40 percent evaluation under the General Rating Formula for 
Disease and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  For example, upon evaluation in November 2004, he 
was able to flex the lumbar spine to 40 degrees, with pain 
setting in at 45 degrees.  In addition, there were no 
objective findings of muscle spasms or tenderness.  While 
there was a finding of ankylosis, it was favorable at about 
10-15 degrees, and did not interfere with his line of vision 
during ambulation.  There was no finding, however, of 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis.  

In addition, while the veteran alleges incapacitating 
episodes, a review of his outpatient treatment records does 
not confirm prescribed bed rest or incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks.  As such, prior to March 23, 2007, the criteria 
for an evaluation in excess of 20 percent were not met.  

During a VA contract examination on March 23, 2007, flexion 
of the lumbar spine was limited to 20 degrees.  In addition, 
following repetitive use, the joint was limited by pain, 
fatigue, weakness, and lack of endurance.  Hence, for this 
period, a 40 percent evaluation is warranted on the basis of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less.  The weight of the evidence does not reveal, 
however, that the criteria for a 60 percent rating, or 
higher, are met.  Although favorable ankylosis was noted upon 
examination in November 2004, upon examination in March 2007, 
there was no ankylosis of the lumbar spine.  In addition, 
there was no muscle spasm and no evidence of radiating pain 
on movement.  With respect to incapacitating episodes, while 
the veteran reported daily incidents of incapacitation, his 
reports are not substantiated by the associated treatment 
records.  As such, the Board finds his allegation is less 
than reliable.  In addition, as noted, the associated 
outpatient treatment records do not show that evidence of 
incapacitating episodes that require bed rest prescribed by a 
physician.  

In the present case, the Board has considered 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
but finds that the disability picture for the veteran's 
service-connected low back disability do not nearly 
approximate the criteria for higher ratings than assigned, 
for any of the periods under review.  As such, for the period 
since March 23, 2007, when evaluating the claim under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for an 
evaluation in excess of 40 percent are not met.  

Finally, there is no showing that the veteran's service-
connected arthropathy of the lumbar spine presents such an 
exceptional or unusual disability picture so as to warrant 
the referral of the claim for the assignment of a higher 
evaluation on an extra-schedular basis.  


ORDER

Service connection for right eye iritis as secondary to 
service-connected arthropathy of the lumbosacral spine is 
granted.  

Entitlement to an annual clothing allowance is denied.  

Service connection for a dental disability for VA 
compensation purposes is denied.  

Service connection for diabetes mellitus is denied.  

An initial evaluation for asbestosis in excess of 30 percent 
from September 22, 1997, and in excess of 60 percent since 
November 16, 2005, is denied.  

An evaluation in excess of 10 percent for tinea cruris and 
tinea pedis is denied.  

An evaluation in excess of 30 percent for cold injury 
residuals of the left foot is denied.  

An evaluation in excess of 30 percent for cold injury 
residuals of the right foot is denied.  

For the period prior to March 23, 2007, an evaluation in 
excess of 20 percent for arthropathy of the lumbar spine is 
denied.  

For the period since March 23, 2007, an evaluation in excess 
of 40 percent for arthropathy of the lumbar spine is denied.  


REMAND

In a February 1994 decision, the RO denied a claim of service 
connection for residuals of prostate cancer, claimed as due 
to exposure to ionizing radiation.  The RO found no evidence 
of exposure to ionizing radiation, and no evidence that the 
veteran had a prostate condition during service.  The veteran 
filed a timely appeal of that decision.  In November 2003, 
however, the veteran withdrew his appeal as to this, and 
other, issues.  See generally, 38 C.F.R. § 20.204.  Thus, the 
February 1994 decision is final, and the veteran must submit 
new and material evidence in order to reopen the claim.  

In the January 2006 rating decision on appeal, the RO 
determined that service connection for prostate cancer was 
not warranted.  While a different theory of entitlement was 
considered, i.e. presumptive service connection based upon 
exposure to herbicides rather than exposure to ionizing 
radiation, the underlying disability remains the same.  The 
Court has held that a separate theory of entitlement is not a 
new claim, and must be addressed as part of the current 
claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) 
aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  In this 
case, the RO did not consider the claim on the basis of 
whether new and material evidence was received.  

The Board, however, must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen his claims of service connection for prostate cancer 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and it adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
As such, the Board has identified the issue as stated on the 
title page.

In addition, with respect to this claim, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this matter, the appellant has not been provided notice of 
the information or evidence necessary to substantiate 
reopening the claim.  As such, the matter must be remanded 
for proper notice.  

As regards the claim for service connection for residuals of 
a hernia, there is insufficient evidence of record to 
adjudicate the claim.  The veteran alleges current residuals 
of a hernia were due to a hernia incurred during active duty 
service in approximately 1963.  A review of the service 
medical records does not show treatment for a hernia in 1963.  
They do reference, however, treatment for an inguinal hernia 
in 1967.  For example, a Report of Medical Examination in 
January 1969 noted that the veteran had a right inguinal 
hernia in September 1967.  A separation examination in 
October 1979 notes "hernia operation."  

Records of the hernia operation are not associated with the 
claims file.  The veteran has alleged that the hernia 
operation was undertaken at the VA Medical Center in Los 
Angeles, California.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The Board commits remandable error if it 
does not obtain these records.  Id; see also 38 U.S.C.A. § 
5103A(c) (requiring VA to obtain pertinent VA records); 38 
U.S.C.A. § 5103A(b) (requiring VA to obtain pertinent records 
that are adequately identified).  As such, upon remand, the 
RO/AMC should attempt to obtain these records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, service medical records include 
complaints regarding and treatment for an inguinal hernia.  
In addition to evidence of current residuals of an umbilical 
hernia, the veteran has submitted statements or testimony 
which can be read as reporting continuity of symptomatology 
of the hernia.  The reports of continuity of symptomatology, 
in conjunction with the other evidence of record, serve to 
trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

With respect to the claim for TDIU, a total rating for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a) 
(2007).

The veteran is service-connected for multiple disabilities, 
and is currently in receipt of a combined disability rating 
of 90 percent.  Therefore, he meets the schedular criteria 
for TDIU.

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Here, the veteran has testified that he last worked as 
an instructor in masonry in June 2004.  A statement from his 
former employer confirms that he worked in such capacity with 
the Department of Corrections, Chuckawalla Valley until he 
retired in June 2004.  Of record is a June 2006 statement 
from a physician's assistant, indicating that the veteran is 
unemployable due to asbestosis and bilateral foot 
disabilities.  In order to be considered competent medical 
evidence, the person providing the evidence must by shown by 
virtue of their education, training, and experience to offer 
medical diagnoses and opinions.  It is unclear whether the 
physician's assistant who provided the opinion in June 2006 
has the appropriate medical education and training in order 
to render a competent medical opinion.   As such, a medical 
examination and opinion is required.  38 U.S.C.A. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2007).  

Finally, the Board finds that the claim for eligibility for 
vocational rehabilitation training under Chapter 31 is 
inextricably intertwined with the claim for TDIU.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996).  The 
purpose of vocational training under Chapter 31 is to enable 
veterans with service-connected disabilities to achieve 
maximum independence in daily living and, to the extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1 
(emphasis added).  Here, assuming arguendo that entitlement 
to TDIU is granted upon remand, it is unclear to the Board 
how a claimant could be found to be both unemployable as a 
result of service-connected disabilities and in receipt of 
employment rehabilitation training to restore employability.  
As such, the issue of eligibility to Chapter 31 vocational 
rehabilitation training must be deferred pending resolution 
of the claim for TDIU.  

Accordingly, these issues are REMANDED to the RO, via the 
AMC, for the following actions:

1.	The RO/AMC should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
veteran's claim to reopen service 
connection for residuals of prostate 
cancer.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which portion, 
if any, VA will attempt to obtain on his 
behalf.  The letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the claim.  

The letter must also set forth the basis 
of the prior denial and indicate what 
evidence is necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient.  

2.	If new and material evidence is 
received, the RO/AMC should consider the 
propriety of obtaining a VA examination 
for purposes of obtaining an opinion with 
respect to the likely etiology of 
residuals of prostate cancer.  After 
completion of the foregoing, the claim 
should be readjudicated.  

3.	The RO/AMC should attempt to obtain 
records from the VAMC in Los Angeles, 
California alleging showing treatment for 
an inguinal hernia in September 1967.  

4.	Thereafter, schedule the veteran for a 
VA examination for purposes of determining 
the current nature, extent, and etiology 
of the claimed residuals of a hernia.  
Following a physical examination and 
review of the veteran's claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current hernia residuals are 
related to an inguinal hernia repair 
during service in September 1967, or are 
otherwise related to an incident of 
service.  

5.	The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
disabilities and their effects on his 
employability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should provide the following opinion: Is 
it as likely as not (i.e., a 50 percent 
probability or more) that the veteran is 
rendered unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience solely as a result 
of service-connected disabilities?  

The veteran is advised that this 
examination is necessary to evaluate his 
claim and that if he fails without good 
cause to report for any scheduled 
examinations, his claim may be denied.  38 
C.F.R. § 3.655 (2007).

6.	If the veteran fails to report for any 
examinations, a copy of the notices 
provided to him of the scheduled 
examinations should be associated with the 
claims folder.   

7.	If any benefit sought on appeal remains 
denied, the veteran and his representative 
must be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


